David Newbern, Justice. Anita Zaruba, the appellant, is a registered voter and taxpayer residing in Omega Township, Carroll County. She sought to enjoin the appellees, who are members of the County Election Commission, and other county officials from conducting a local option (wet-dry) election in Omega Township. She contended those petitioning for the election had not presented a sufficient number of signatures prior to the deadline 60 days before the proposed election. The petition was certified by the County Clerk, and the election was held November 8, 1994. The drys won 110 to 32. We hold the Chancellor properly dismissed Ms. Zaruba’s claim for lack of jurisdiction of the subject matter. Ms. Zaruba claimed the Chancellor had jurisdiction because her claim was founded upon Ark. Const. Art. 16, § 13, which deals with illegal exactions. Her theory was that public funding of the election would constitute an illegal exaction.  The illegal exaction issue cannot even be approached without first deciding the sufficiency of the petition. The issue of the sufficiency of the petition for a local option election is one over which chancery court has no jurisdiction. McFerrin v. Knight, 265 Ark. 658, 580 S.W.2d 463 (1979). We affirm the decision and decline to remand for transfer to the Circuit Court because the sufficiency of the petition cannot be questioned after the election has been held. Herrington v. Hall, 238 Ark. 156, 381 S.W.2d 529 (1964). Affirmed.